Mr. Justice Aldrey
delivered the opinion of the court.
In order to secure the effectiveness of the judgment that might he rendered in his action against José Frontera, appellant Francisco Barnes caused the marshal to attach as the property of the defendant a certain number of bags of sugar stored in the warehouse of Central Pasto Viejo, Inc., which after giving bond again took possession of the sugar and brought an action of intervention alleging that it ivas the sole owner of the said bags of sugar.
B arnés answered that Frontera had a partnership with Central Pasto Viejo, Inc., for the cultivation of sugar cane on a certain property called Quintana which, according to information, had produced more than 2,000 bags of sugar of which ‘ ‘ Frontera owns a part more than sufficient to cover the $3,000 of hi's partnership capital and the value of the 950 bags of sugar attached.”
At the instance of the intervenor the court rendered judgment on these pleadings and sustained its complaint with*780out costs. From this judgment Barnes took the present appeal.
, The trial court did not err in rendering’ judgment on the pleadings, as the appellant' alleges, because admitting that Frontera had that partnership with Central Pasto Viejo, Inc.; that the bags of sugar attached were the property of that partnership, and that by reason of his Contribution to the capital Frontera owned a greater number of bag's of sugar than the number attached, it does not appear from the answer that Frontera was the exclusive owner of the said bags of sugar, but that they belonged to the alleged partnership, and for this reason they could not be attached, as we held in the case of Quintana Brothers & Co. v. Ramirez & Co. et al, 22 P. R. R. 707, which applies to all partnership contracts whether civil or mercantile. This disposes of the second ground of the appeal.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.